

	

		II

		109th CONGRESS

		1st Session

		S. 1799

		IN THE SENATE OF THE UNITED STATES

		

			September 29, 2005

			Ms. Mikulski (for

			 herself, Mr. Voinovich,

			 Mr. Akaka, Mr.

			 Biden, Mr. Dorgan,

			 Mr. Durbin, Mr.

			 Harkin, Mrs. Murray,

			 Mr. Sarbanes, Mr. Schumer, and Mr.

			 Warner) introduced the following bill; which was read twice and

			 referred to the Committee on

			 Finance

		

		A BILL

		To amend title II of the Social Security Act to provide

		  that the reductions in social security benefits which are required in the case

		  of spouses and surviving spouses who are also receiving certain government

		  pensions shall be equal to the amount by which two-thirds of the total amount

		  of the combined monthly benefit (before reduction) and monthly pension exceeds

		  $1,200, adjusted for inflation.

	

	

		1.Short titleThis Act may be cited as the

			 Government Pension Offset Reform

			 Act.

		2.Limitation on

			 reductions in benefits for spouses and surviving spouses receiving Government

			 pensions

			(a)Insurance

			 benefitsSection 202(k)(5)(A) of the

			 Social Security Act (42 U.S.C.

			 402(k)(5)(A)) is amended—

				(1)by inserting

			 the amount (if any) by which the sum of such benefit (before reduction

			 under this paragraph) and after two-thirds of;

			 and

				(2)by inserting

			 exceeds the amount described in paragraph (6) for such month,

			 before if.

				(b)Amount

			 describedSection 202(k) of the Social Security Act

			 (42 U.S.C.

			 402(k)) is amended by adding at the end the following:

				

					(6)The amount

				described in this paragraph is, for months in each 12-month period beginning in

				December of 2005, and each succeeding calendar year, the greater of—

						(A)$1,200; or

						(B)the amount

				applicable for months in the preceding 12-month period, increased by the

				cost-of-living adjustment for such period determined for an annuity under

				section 8340 of title 5, United States Code (without regard to any other

				provision of

				law).

						.

			(c)Limitations on

			 reductions in benefitsSection 202(k) of the Social Security Act

			 (42 U.S.C.

			 402(k)), as amended by subsection (b), is amended by adding at

			 the end the following:

				

					(7)For any month after December 2005, in

				no event shall an individual receive a reduction in a benefit under paragraph

				(5)(A) for the month that is more than the reduction in such benefit that would

				have applied for such month under such paragraph as in effect on December 1,

				2005.

					.

			3.Effective

			 dateThe amendments made by

			 section 2 shall apply with respect to monthly insurance benefits payable under

			 title II of the Social Security Act

			 for months after December 2005.

		

